Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-1-2022 has been entered.

Claims 1, 5, 10, 17-20 were amended.  Claim 7 was cancelled. Claims 1-6 and 8-20 are pending and Claim 1-6 and 8-20 are examined in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0217030 to Mimura. 

In re Claim 17, Mimura teaches a cutter for a shaving device (see Fig. 6), the cutter comprising: 
an annular hair-cutting track having a central axis and a plurality of hair-entry openings (see Fig. 7, hair inlets #23); and 
a plurality of guides separating the plurality of hair-entry openings (see Fig. 7, rib portion #27), 
wherein a guide of the plurality of guides has a cross-sectional area perpendicular to a radial direction with respect to the central axis varies between first and second distances from the central axis along a same radial direction (see annotated Fig.16, below).


    PNG
    media_image1.png
    324
    683
    media_image1.png
    Greyscale

In re Claim 20, Mimura teaches a shaver (see Fig. 1) comprising: 
an external cutter (see Fig. 7) including an annular hair-cutting track having a central axis and a plurality of hair-entry openings (see Fig. 7, hair inlets #23) and a 
an internal cutter rotatable relative to the external cutter (see e.g., Fig. 3, inner blade #40); and a driver configured to rotate the internal cutter (see Para. 0059 teaching a motor coupled to the inner blade #40 via base 44a),
wherein a guide of the plurality of guides has a cross-sectional area perpendicular to a radial direction with respect to the central axis varies between first and second distances from the central axis along a same radial direction (see annotated Fig. 16, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura. 

In re Claim 1, Tietjens teaches an external cutting member for use in a hair-cutting unit of a shaving device (see Col. 1, ll. 8-13), said external cutting member comprising an annular hair-cutting track having (see Fig. 1): 

an inner surface for contacting an internal cutting member of the hair-cutting unit during use (see Figs. 1 and 3-4, bottom of #4); 
a central axis (see Fig. 1, showing a center axis); 
a plurality of hair-entry openings (see Fig. 1 and 3-4, #3) each extending from the outer surface to the inner surface; and 
a hair-guiding element arranged between a first hair-entry opening and an adjacent second hair-entry opening of the plurality of hair-entry openings (top surfaces of #4 – see Figs. 1 and 3-4); 
wherein said hair-guiding element comprises:
an outer surface segment comprised by said outer surface (see annotated Fig. 3, below);
an inner surface segment comprised by said inner surface (see annotated Fig. 3, below);
a first side surface bounding the first hair-entry opening (see annotated Fig. 3, below);
a second side surface bounding the second hair-entry opening (see annotated Fig. 3, below);
	a first cutting edge at a location where the first side surface connects to the inner surface segment (see annotated Fig. 3, below); and
a second cutting edge at a location where the second side surface connects to the inner surface segment (see annotated Fig. 3, below); 

the inner surface segment extends between the first and second cutting edges in an imaginary plane perpendicular to the central axis (see annotated Fig. 1, below);
the hair-guiding element has an imaginary middle axis extending -3-perpendicularly to the inner surface segment, intersecting the inner surface segment in a point of intersection half-way between the first and second cutting edges (see annotated Fig. 1, below), and dividing a total cross-sectional area of the hair-guiding element into a first cross- sectional area portion including the first cutting edge and a second cross-sectional area portion including the second cutting edge(see annotated Fig. 1, below), the total cross-sectional area being the sum of the first and second cross-sectional area portions (see annotated Fig. 1, below); 
wherein the first cross-sectional area portion of the hair-guiding element is equal to or smaller than the total cross-sectional area of the hair- guiding element. 

    PNG
    media_image2.png
    494
    1050
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    794
    media_image3.png
    Greyscale

Tietjens is silent as to percentage (48%) of the first cross-sectional area portion of the hair-guiding element as compared to the total cross-sectional area of the hair- guiding element.  Tietjens teaches the dams #4 as a substantially trapezoidal section in order to cut the hairs closer to the skin (see Col. 2, ll. 8-20).  The Examiner notes that the angle of the “top” surface of dams #4 in Figs. 3 changes the cross sectional area and would change the cross section of the “first cross-section” and the “second cross-section” as illustrated in annotated Fig. 3, above. As such, the angle is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to change the angle of the “top” surface of dams #4 in Tietjens, which would change the cross section of the “first cross-section” and the “second cross-section” as illustrated in annotated Fig. 3, above, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, changing the angle brings the skin closer to the cutting blade; however, bringing the skin too close to the blade 

In addition, Tietjens does not teach wherein the total cross-sectional area of the hair-guiding element varies between first and second distances from the central axis along a same radial direction. 

However, Mimura teaches that it is known in the art of shaver blades, to provide a blade wherein the total cross-sectional area of the hair-guiding element varies between first and second distances from the central axis along a same radial direction (see annotated Fig. 16 below; see also Para. 0080)


    PNG
    media_image4.png
    324
    683
    media_image4.png
    Greyscale



In re Claim 2, Tietjens in view of Mimura, in re Claim 1, does not teach wherein the first cross-sectional area portion is between 30% and 45% of the total cross-sectional area. As noted above, the angle of the dams #4 in Fig. 3 is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to change the angle of the “top” surface of dams #4 in Tietjens, which would change the cross section of the “first cross-section” and the “second cross-section” as illustrated in annotated Fig. 3, above, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, changing the angle brings the skin closer to the cutting blade; however, bringing the skin too close to the blade would nick the skin.  As such, there is a balance between too close and too far.  One of ordinary skill in the art, would adjust the angle of dams #4 to find the optimum result. 

In re Claim 3, Tietjens in view of Mimura, in re Claim 1, teaches wherein a hair-guiding element is arranged between each pair of adjacent hair-entry openings of the plurality of hair-entry openings (see e.g., Tietjens, Fig. 1, showing entrance apertures between each blade #4; see also Tietjens, Fig. 3).  

In re Claim 4, Tietjens in view of Mimura, in re Claim 1, teaches wherein, in said cross-section of the hair-guiding element, a thickness of the hair-guiding element measured in a direction perpendicular to the inner surface segment has a maximum value at a maximum-thickness position between the imaginary middle axis and the second cutting edge (see annotated Fig. 3, above, showing a thickness of the hair-guiding element measured in a direction perpendicular to the inner surface segment has a maximum value at a maximum-thickness position between the imaginary middle axis and the second cutting edge), wherein said thickness increases from the first cutting edge to the maximum-thickness position and decreases from the maximum-thickness position to the second cutting edge (see annotated Fig. 3, showing said thickness increases from the first cutting edge to the maximum-thickness position and decreases from the maximum-thickness position to the second cutting edge).  

In re Claim 5, modified Tietjens in re Claim 1 teaches wherein the hair-guiding element has the first cross-sectional area portion and the second cross-sectional area portion in a -4-cross-section perpendicular to the radial direction in any position from the first distance from the central axis to the second distance from the central axis, he second distance being different from the first distance (see annotated Fig. 16, above).  

In re Claim 6, modified Tietjens in re Claim 1 teaches wherein wherein each of the total cross-sectional area of the hair-guiding element in positions at said first and second distances from the central axis is larger than the total cross-sectional area of the . 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura, and further in view of US 2006/017660 to Nakano. 

In re Claim 8, modified Tietjens, in re Claim 1, teaches said hair-cutting unit comprising: 
the external cutting member as claimed in claim 1 (see discussion above in re Claim 1).  Modified Tietjens does not teach:
an internal cutting member which is rotatable relative to the external cutting member about an axis of rotation in a first rotational direction and in a second rotational direction opposite to the first rotational direction; wherein: 
the internal cutting member comprises at least a first hair-cutting element comprising a first cutting edge and a second hair-cutting element comprising a second cutting edge; 
in a cross-section of the first and second hair-cutting elements extending perpendicularly to a radial direction with respect to the axis of rotation, the first and second cutting edges of the first and second hair-cutting elements are situated in an imaginary plane perpendicular to the axis of rotation; 

the second cutting edge of the second hair-cutting element is arranged to co- operate with the second cutting edge of the hair-guiding element of the external cutting member during rotation of the internal cutting member in the second rotational direction.  

However, Nakano teaches that it is known to provide:
an internal cutting member (see Fig.3, #40a/b) which is rotatable relative to the external cutting member (see e.g., Fig. 6, #50c, d), about an axis of rotation (See Fig. 3, “A”) in a first rotational direction and in a second rotational direction opposite to the first rotational direction (see Fig. 6, direction “F” which is opposite of “R”); wherein: 
the internal cutting member comprises at least a first hair-cutting element comprising a first cutting edge (see Fig. 6, 40b) and a second hair-cutting element comprising a second cutting edge (the opposite edge from 40b, labeled 40a in Fig. 3); 
in a common cross-section of the first and second hair-cutting elements extending perpendicularly to a radial direction with respect to the axis of rotation (see Fig. 6), the first and second cutting edges of the first and second hair-cutting elements are situated in an imaginary plane perpendicular to the axis of rotation (see annotated Fig. 6, below); 
the first cutting edge of the first hair-cutting element is arranged to co-operate -5-with the first cutting edge of the hair-guiding element of the external cutting member 
the second cutting edge of the second hair-cutting element is arranged to co- operate with the second cutting edge of the hair-guiding element of the external cutting member during rotation of the internal cutting member in the second rotational direction (40A cooperates with 50d in Fig. 6; see also Para. 0039, 0044-47).  


    PNG
    media_image5.png
    569
    1048
    media_image5.png
    Greyscale


In the same field of invention, shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provided cutting edges on both sides of the upper and lower blades, and provide the motor and electronics to cause the blade to move in either direction, as taught by Nakano. Doing so provide a smooth cut, as compared to an outer blade with a 90 degree surface (see Nakano, Para. 0009 and 0047).

In re Claim 9, Tietjens in view of Nakano, for the reasons above in re Claim 8, teaches wherein the first and second hair-cutting elements are integrally formed on a carrying element which comprises (the cutting edges in Fig. 6 of Nakano are formed on the same structure): 
an upper surface for contacting the inner surface of the external cutting member during use (the top of the inner cutter in Nakano Fig. 6 contacts the inner surface of the external cutting member); 
a first side surface connected to the upper surface via the first cutting edge of the first hair-cutting element (see annotated Fig. 6, above); and 
a second side surface connected to the upper surface via the second cutting edge of the second hair-cutting element (see annotated Fig. 6, above); wherein, in said common cross-section of the first and second hair-cutting elements, the upper surface extends in said imaginary plane perpendicular to the axis of rotation (see annotated Fig.6, above).  

In re Claim 10, Tietjens in view of Nakano, for the reasons above in re Claim 8, teaches wherein, in said cross-section of the first and second hair-cutting elements, the first side surface and the upper surface of the carrying element enclose a first cutting-edge angle at the location of the first cutting edge of the first hair-cutting element (see Nakano, Fig. 6, “b”), and the second side surface and the upper surface of the carrying element enclose a second cutting-edge angle at the location of the second cutting edge of the second hair-cutting element (see annotated Fig. 6, above, wherein the first .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura and 2006/017660 to Nakano, and further in view of US 5,119,558 to Van Erp. 

In re Claim 11, modified Tietjens, for the reasons in re Claim 8, does not teach wherein the internal cutting member further comprises a hair-retractor arranged in front of the carrying element seen in the first rotational direction for co-operation with the first cutting edge of the first hair-cutting element, said hair-retractor:
comprising an end surface having a cutting edge at a side of the end surface remote from the carrying element; 
being configured to be moveably guided relative to the carrying element along the first side surface of the carrying element; and 
being configured to be urged by a spring force towards the inner surface of the external cutting member.  

However, van Erp teaches that it is known in the shaver art to provide the internal cutting member (see van Erp, Figs. 8-9, #7) further comprises a hair-retractor (see van Erp, Figs. 8-9, #18) arranged in front of the carrying element seen in the first rotational direction for co-operation with the first cutting edge (see van Erp, Fig. 9, #21) of the first hair-cutting element, said hair-retractor:

being configured to be moveably guided relative to the carrying element along the first side surface of the carrying element (see van Erp, showing #18 moving from the position I Fig. 8 to the position in Fig. 9); and 
being configured to be urged by a spring force towards the inner surface of the external cutting member (see van Erp, Col. 3, ll. 25-Col. 4, ll. 23 – see also Fig. 8, showing #18 contacting #10).  

In the same field of invention, shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the hair pulling element on the shaver of modified Tietjens.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Adding the device of Van Erp to the shaver of Tietjens would provide for a closer shave (see Van Erp, Col. 1, ll. 40-46 and abstract teaching an improved shaving).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura and US 2006/017660 to Nakano, and further in view of US 2017/008179 to Shimizu.

In re Claim 12, modified Tietjens, for the reasons above in re Claim 8, teaches a shaving head comprising: at least one hair-cutting unit as claimed in claim 8 supported by the support structure (see discussion above in re Claim 8).

Modified Tietjens does not teach a support structure including a coupling member configured to releasably couple the shaving head to a main body of a shaving device.
However, Shimizu teaches that it is known in the art to provide a support structure including a coupling member (see Shimizu, Fig. 2, showing a head and a handle detached from one another) configured to releasably couple the shaving head (see Fig. 2, #3) to a main body of a shaving device (see Fig. 2, #2; see also Para. 0025). Doing so would allow the user to replace the head as opposed to having to replace the entire device, when the head portion breaks.  Further, allowing the device to be detachable allows the user to clean the device to extend the life of the device. 

In the same field of invention, shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a coupling member with a to allow the shaving head to be detached from the main body.  Doing so would 

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura and US 2006/017660 to Nakano, and further in view of US 3,431,643 to Miceli.

In re Claim 13, modified Tietjens, for the reasons above in re Claim 8, teaches at least one hair-cutting unit as claimed in any one of the claim 8, but is silent as to the 
a motor configured to drive for driving the hair-cutting unit; 
wherein the motor is configured and arranged to: operate in a first operational condition wherein the motor drives the hair-cutting unit such that the internal cutting member rotates relative to the external cutting member in the first rotational direction; and 
operate in a second operational condition wherein the motor drives the hair- cutting unit such that the internal cutting member rotates relative to the external cutting member in the second rotational direction.

However, Miceli teaches that it is known in the razor / shaver art to provide a reversible motor with a switch (an actuator for driving the hair-cutting unit).  In the same field of invention, shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the switch and motor and batteries in the device of modified Tietjens in order to provide the structure to reciprocate the blade of modified Tietjens.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Such a system would allow the user to have a battery operated device, with replaceable batteries, thereby freeing the user from having to plug the device into the wall.  I.e., the user can use the device outside of the range of a plug in cord. 



In re Claim 15, Tietjens in view of Nakano and Miceli, for the reasons above in re Claim 13, teaches further comprising a controller configured and arranged to selectively control the motor to operate in the first or the second operational condition (see Fig. 3 of Miceli, teaching the batteries, #12, and a switch and a reversible motor #11, as well as the electrical connections – which under the broadest reasonable interpretation is a control unit, as the switch controls the motor).  

In re Claim 16, Tietjens in view of Nakano and Miceli, for the reasons above in re Claim 13, teaches further comprising a selector configured to enable the user to select the first and second operational conditions (a switch is considered a user input member).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,998,352 to Tietjens in view of US 2017/0217030 to Mimura and US 2006/017660 to .

In re Claim 14, modified Tietjens, for the reasons above in re Claim 12, teaches a shaving head as claimed in Claim 12 which is releasably couplable to the main body (see Fig. 2 of Shimizu – see also discussion above in re Claim 12). 

Modified Tietjens does not teach a main body accommodating a motor; wherein the motor is configured and arranged to: operate in a first operational condition wherein the motor drives the shaving head such that the internal cutting member of the hair-cutting unit rotates relative to the external cutting member in the first rotational direction; and operate in a second operational condition wherein the motor drives the shaving head such that the internal cutting member of the hair-cutting unit rotates relative to the external cutting member in the second rotational direction.
However, Miceli teaches that it is known in the razor / shaver art to provide a reversible motor with a switch (an actuator for driving the hair-cutting unit).  In the same field of invention, shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use the switch and motor and batteries in the device of modified Tietjens in order to provide the structure to reciprocate the blade of modified Tietjens.  Doing so is combining prior art elements according to known methods to yield predictable results (see MPEP 2143, I, A).  Such a system would allow the user to have a battery operated device, with replaceable batteries, thereby freeing 

Such a device would provide for wherein the actuator is configured and arranged to: operate in a first operational condition wherein the actuator drives the hair-cutting unit such that the internal cutting member rotates relative to the external cutting member in the first rotational direction (the direction “F” in Fig. 6 of Nakano); and operate in a second operational condition wherein the actuator drives the hair- cutting unit such that the internal cutting member rotates relative to the external cutting member in the second rotational direction (the direction “R” in Fig. 6 of Nakano).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0217030 to Mimura in view of US 4,998,352. 

In re Claim 18, Mimura teaches wherein the guide has an inner surface (the inner surface opposite arrow #27a in Fig. 16), a skin-contacting surface opposite the inner surface (see Fig. 16, the arrow #27a), and first and second side surfaces (see Fig. 7, showing two side surfaces of #27 bounded by hair inlets #23) which are perpendicular to the inner surface and extend from the inner surface toward the skin contacting surface (see Fig. 6 and Fig. 16). 

Mimura does not teach wherein the guide is asymmetric with respect to an axis perpendicular to the inner surface and passing through half-way between the first and 

    PNG
    media_image6.png
    289
    580
    media_image6.png
    Greyscale


In the same field of invention, blades for shavers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the top profile of Mimura to the asymmetrical profile of Tietjens in order to provide a thin portion allowing the skin to be close thereby allowing a better shaving result and yet provide the rigidity required to accept the forces required during shaving (see Tietjens, Col. 1, ll. 15-40).  In other words, the asymmetrical profile provides the increase rigidity as well as a close shave. 

Claim 19, Mimura teaches wherein the guide has an inner surface (the inner surface opposite arrow #27a in Fig. 16), a skin-contacting surface opposite the inner surface (see Fig. 16, the arrow #27a), and first and second side surfaces (see Fig. 7, 

Mimura does not teach wherein the guide has an imaginary middle axis extending -3-perpendicularly to the inner surface segment, intersecting the inner surface segment in a point of intersection half-way between the first and second cutting edges, and dividing a total cross-sectional area of the hair-guiding element into a first cross- sectional area portion including the first cutting edge and a second cross-sectional area portion including the second cutting edge, the total cross-sectional area being the sum of the first and second cross-sectional area portions, and wherein the first cross-sectional area portion of the guide is equal to or smaller than 48% of the total cross-sectional area of the guide.

Tietjens teaches wherein the guide has an imaginary middle axis extending -3-perpendicularly to the inner surface segment, intersecting the inner surface segment in a point of intersection half-way between the first and second cutting edges (see annotated Fig. 1, of Tietjens, above), and dividing a total cross-sectional area of the hair-guiding element into a first cross- sectional area portion including the first cutting edge and a second cross-sectional area portion including the second cutting edge(see annotated Fig. 1, of Tietjens, above), the total cross-sectional area being the sum of the first and second cross-sectional area portions (see annotated Fig. 1, of Tietjens, above). 



Tietjens is silent as to whether first cross-sectional area portion of the guide is equal to or smaller than the total cross-sectional area of the guide.  Tietjens teaches the dams #4 as a substantially trapezoidal section in order to cut the hairs closer to the skin (see Col. 2, ll. 8-20).  The Examiner notes that the angle of the “top” surface of dams #4 in Figs. 3 changes the cross sectional area and would change the cross section of the “first cross-section” and the “second cross-section” as illustrated in annotated Fig. 3, above. As such, the angle is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to change the angle of the “top” surface of dams #4 in Tietjens, which would change the cross section of the “first cross-section” and the “second cross-section” as illustrated in annotated Fig. 3, above, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, changing the angle brings the skin closer to the cutting blade; however, bringing the skin too close to the blade would nick the skin.  As such, there is a balance between too close and too far.  One of ordinary skill in the art, would adjust the angle of 

Response to Arguments
Applicant’s amendments have obviated the 35 USC 112(b) rejections. 
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the Tietjens does not teach, in re Claims 1, 17 and 20, the total cross-sectional area of the hair-guiding element varies between first and second distances from the central axis along a same radial direction.  The Examiner agrees.  However, as noted above US 2017/0217030 to Mimura
However, Mimura teaches that it is known in the art of shaver blades, to provide a blade wherein the total cross-sectional area of the hair-guiding element varies in a wavy manner (see annotated Fig. 16 below; see also Para. 0080) in order to provide an improved feel during shaving and enables easy catching of unruly hair (see Mimura Para. 0080). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/
Primary Examiner, Art Unit 3724